DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 str rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11218265 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of US Patent.
Claim 2 of the present application is anticipated by claim 2 of US Patent.
Claim 3 of the present application is anticipated by claim 3 of US Patent.
Claim 4 of the present application is anticipated by claim 4 of US Patent.
Claim 5 of the present application is anticipated by claim 5 of US Patent.
Claim 6 of the present application is anticipated by claim 6 of US Patent.
Claim 7 of the present application is anticipated by claim 7 of US Patent.
Claim 8 of the present application is anticipated by claim 8 of US Patent.
Claim 9 of the present application is anticipated by claim 9 of US Patent.
Claim 10 of the present application is anticipated by claim 10 of US Patent.
Claim 11 of the present application is anticipated by claim 11 of US Patent.
Claim 12 of the present application is anticipated by claim 12 of US Patent.
Claim 13 of the present application is anticipated by claim 13 of US Patent.
Claim 14 of the present application is anticipated by claim 14 of US Patent.
Claim 15 of the present application is anticipated by claim 15 of US Patent.
Claim 16 of the present application is anticipated by claim 16 of US Patent.
Claim 17 of the present application is anticipated by claim 17 of US Patent.
Claim 18 of the present application is anticipated by claim 18 of US Patent.
Claim 19 of the present application is anticipated by claim 19 of US Patent.
Claim 20 of the present application is anticipated by claim 20 of US Patent.
Claim 21 of the present application is anticipated by claim 21 of US Patent.
Claim 22 of the present application is anticipated by claim 22 of US Patent.
Relevant Prior Art
Prior art Lee et al. (US Publication 2013/0083753 A1) teaches in figures 18, 20 and 24 for example, control channels within the data region of a subframe.  Lee also teaches, that the master information block (MIB) provides system frame number (SFN) and downlink bandwidth (DL BW) of the cell to enable UEs to read a SIB1 (see paragraph 129).  The device may read the MIB and the MIB may provide information to enable the device to read PDCCH to obtain the location of SIB1. The device may look for the PDCCH which may give it the location (e.g. resource allocation) of SIB1. If the SIB1 resource allocation may exceed the BW that may be supported by device, the device may consider this cell unsuitable and may then try to find another cell that may be suitable. If the SIB1 resource allocation may be within the BW that may be supported by the device, the device may read SIB1, which may include information on whether the cell may support narrower BW devices (see paragraph 361).  It appears that the Lee actually teaches using the SFN and DL BW to determine assignment information.
Prior art Kim et al. (US Publication 2015/0043355 A1) teaches, in figure 6, and EPDCCH region within a data region of the subframe.  The base station determines the PDCCH format according to the downlink control information (DCI) to be sent to the terminal and affixes a cyclic redundancy check (CRC) to the control information. A unique identifier (radio network temporary identifier (RNTI)) is masked on the CRC according to an owner or a purpose of the PDCCH. In the case of a PDCCH for a specific UE, a unique identifier of the UE, for example, a cell (C)-RNTI may be masked on the CRC. Alternatively, in the case of a PDCCH for a paging message, a paging indication identifier, for example, a paging (P)-RNTI may be masked on the CRC. In the case of a PDCCH for a system information block (SIB), a system information (SI)-RNTI may be masked on the CRC. A random access (RA)-RNTI may be masked on the CRC in order to indicate the random access response which is a response to transmission of a random access preamble of the UE (see paragraph 63).  Furthermore, the base station may transmit system information include in MIB (see paragraph 136). However, there is no teaching of using bits other than SFN and DL BW for determining assignment information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466